DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Senness (20150297378) in view of Feeser (20050038493).

As to claim 1, Senness discloses: A vascular intervention device delivery system (system of figure 1) comprising: a handle (see figure below); a catheter (14) with a proximal end attached to the handle (see figure 1), and a distal carrier segment (space where stent is located, see figure 7) for mounting a vascular intervention device (100) thereon, and defining a longitudinal axis (axis down middle of the catheter); 
a retractable sheath (24) has a proximal end positioned outside of the handle (proximal end of 24 is inside 34/36 which as seen below is outside the segment being called the handle) and being movable from a first position covering the distal carrier the proximal end of the retractable sheath being received in the stability sheath in both of the first and second positions (see figures 1-7); a pull (46) attached to the retractable sheath (paragraph 0045) and extending proximally from the retractable sheath toward the handle (figures 1-7).
Senness fails to directly disclose: a majority of a length of the pull having a cross sectional shape with a concave side that faces the longitudinal axis and is opposite to a convex side that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness.
In the same field of endeavor, namely stent deployment devices, Feeser teaches a pull (98) wherein a majority of a length of the pull having a cross sectional shape with a concave side (inner side, see figure 3) that faces the longitudinal axis and is opposite to a convex side (outer side, see figure 3) that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the pull wire of Senness in view of Feeser to better take advantage of the shape of the lumen through which a majority of the length of the pull extends (paragraph 0032 of Feeser).

    PNG
    media_image1.png
    543
    865
    media_image1.png
    Greyscale


As to claim 2, the combination of Senness and Feeser discloses the invention of claim 1, the combination further discloses: wherein the stability sheath receives at least a portion of each of the pull and the catheter (see figures 1-7 of Senness). Examiner notes the pull of Feeser will run the length of the combined device since it is being substituted for Sennes’s pull, which runs the length of the device. 

As to claim 3, the combination of Senness and Feeser discloses the invention of claim 2, the combination further discloses: wherein the concave side has a radius that is smaller than an inner radius of the stability sheath. Examiner notes once the combination is made, the pull wire will pass through the stability sheath as it does in Senness. Thus, the radius must be smaller to fit inside the stability sheath. 



As to claim 9, the combination of Senness and Feeser discloses the invention of claim 1, the combination further discloses: including a thumbwheel (44) rotatably mounted in the handle and connected to a proximal end of the pull (see figures 1-7 of Senness).


Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Senness (20150297378) in view of Feeser (20050038493) using a different motivation.

As to claim 1, Senness discloses: A vascular intervention device delivery system (system of figure 1) comprising: a handle (12); a catheter (14) with a proximal end attached to the handle (see figure 1), and a distal carrier segment (space where stent is located, see figure 7) for mounting a vascular intervention device (100) thereon, and defining a longitudinal axis (axis down middle of the catheter); a retractable sheath (24) has a proximal end positioned outside of the handle (proximal end of 24 is inside 34/36 which as seen below is outside the segment being called the handle) and being the proximal end of the retractable sheath being received in the stability sheath in both of the first and second positions (see figures 1-7); a pull (46) attached to the retractable sheath (paragraph 0045) and extending proximally from the retractable sheath toward the handle (figures 1-7).
Senness fails to directly disclose: a majority of a length of the pull having a cross sectional shape with a concave side that faces the longitudinal axis and is opposite to a convex side that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness.
In the same field of endeavor, namely stent deployment devices, Feeser teaches a pull (98) wherein a majority of a length of the pull having a cross sectional shape with a concave side (inner side, see figure 3) that faces the longitudinal axis and is opposite to a convex side (outer side, see figure 3) that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pull wire of Senness that allows the user to manually retract the outer sheath to deploy the stent, for the convex/concave pull wire of Feeser since these mechanisms perform the same function of retracting an outer sheath to deploy a stent. Simply substituting one pull wire 

    PNG
    media_image1.png
    543
    865
    media_image1.png
    Greyscale


As to claim 2, the combination of Senness and Feeser discloses the invention of claim 1, the combination further discloses: wherein the stability sheath receives at least a portion of each of the pull and the catheter (see figures 1-7 of Senness). Examiner notes the pull of Feeser will run the length of the combined device since it is being substituted for Sennes’s pull, which runs the length of the device. 

As to claim 3, the combination of Senness and Feeser discloses the invention of claim 2, the combination further discloses: wherein the concave side has a radius that is smaller than an inner radius of the stability sheath. Examiner notes once the combination is made, the pull wire will pass through the stability sheath as it does in Senness. Thus, the radius must be smaller to fit inside the stability sheath. 

As to claim 4, the combination of Senness and Feeser discloses the invention of claim 2, the combination further discloses: wherein the concave side has a radius that is smaller than an outer radius of the catheter. Examiner notes once the combination is made, the pull wire will pass through the catheter as it does in Senness. Thus, the radius must be smaller than an outer radius of the catheter to fit inside the catheter.

As to claim 9, the combination of Senness and Feeser discloses the invention of claim 1, the combination further discloses: including a thumbwheel (44) rotatably mounted in the handle and connected to a proximal end of the pull (see figures 1-7 of Senness).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: wherein the pull includes a distal attachment segment that is a minority of the length, and has a cross sectional area that is smaller than a cross sectional area of the cross sectional shape of the majority of the length of the pull; and the distal attachment segment is attached to a metallic reinforcement of the retractable sheath at a location outside of, and away from, the handle. The closest art found was Senness (20150297378) and . 


Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
As to applicants arguments regarding “the first theory” that modifying Senness in view of Feeser lacks cogency because Senness is unconcerned with any modification that would take better advantage of the shape of its lumen located away from the handle. Examiner notes there is no evidence in either reference to support this. Feeser provides a clear advantage to using the pull structure disclosed. This advantage would pass to the combined device when both references were combined. 

In regards to “the second theory” that modifying Senness in view of Feeser lacks cogency because Senness is unconcerned with any modification that would take better advantage of the shape of its lumen located away from the handle. Examiner notes there is no evidence in either reference to support this. Both pull mechanisms here provide the same function in both devices. Substituting one for the other would not impede the device at all or prevent it from functioning. Since both of these pull mechanism were known at the time It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pull wire of Senness that allows the user to manually retract the outer sheath to deploy the stent, for the convex/concave pull wire of Feeser since these mechanisms perform the same function of retracting an outer sheath to deploy a stent. Simply substituting one pull wire mechanism for another would yield the predicable result of allowing a user to manually retract an outer sheath to deploy a stent. See MPEP 2143. 
In regards to applicant’s argument regarding “the second theory” that modifying Senness to extend its pull beyond its handle into the lumen would modify Senness against his own teachings, examiner disagrees. Nowhere in the reference does Senness teach away from such a modification. Furthermore, the shape of the pull is merely being altered here, not where the pull is in relation to the handle. Both pull 
As to applicants arguments regarding the “second theory” (where applicant admits that substituting one pull for the other might be obvious), applicant further argues the resulting device would not meet the claim because the claim requires the retractable sheaths proximal end to be outside the handle. Examiner notes the new interpretation of the handle results in a device that has the retractable sheath outside of the handle, see attached figure above. 
As to applicants argument as to claim 2, as explained above, all limitations of claim 2 are met because the stability sheath receives at least a portion of each of the pull and the catheter (see figures 1-7 of Senness). The pull here is clearly seen as inside the stability sheath (see figures 1-7).
As to applicants argument as to claim 3, there is no explanation to how the structure of Fressers pull is directly opposite to applicants invention. Furthermore in regard to the argument that “ the assertion in the office action that the radius must be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As to applicants argument as to claim 4 that the “logic asserted in the office action with regard to whether the concave radius has anything to do with whether the wire will fit in the stability sheath is faulty” examiner notes as discussed above, the combination provides an advantage of allowing the user to better take advantage of the shape of the lumen through which a majority of the length of the pull extends (paragraph 0032 of Feeser). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771